EXHIBIT 10(b)(1)

EXECUTION COPY

AMENDMENT NO. 5 TO THE AMENDED AND

RESTATED SALE AND SERVICING AGREEMENT

THIS AMENDMENT NO. 5 TO THE AMENDED AND RESTATED SALE AND SERVICING AGREEMENT,
dated as of January 26, 2007 (this “Amendment”), is entered into in connection
with that certain Amended and Restated Sale and Servicing Agreement, dated as of
April 5, 2006 (such agreement as amended, modified, supplemented, waived or
restated from time to time, the “Agreement”), by and among NEWSTAR CP FUNDING
LLC, a Delaware limited liability company, as the seller (together with its
successors and assigns in such capacity, the “Seller”), NEWSTAR FINANCIAL INC.,
a Delaware corporation (together with its successors and assigns, the
“Company”), as the originator (together with its successors and assigns in such
capacity, the “Originator”), and as the servicer (together with its successors
and assigns in such capacity, the “Servicer”), WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Wachovia”), as the swingline purchaser (together with its successors
and assigns in such capacity, the “Swingline Purchaser”), certain conduit
purchasers and purchaser agents party thereto (each, together with its
successors and assigns in such capacity, a “Conduit Purchaser” and a “Purchaser”
and, collectively with the Swingline Purchaser, the “Purchasers”), WACHOVIA
CAPITAL MARKETS, LLC, a Delaware limited liability company (together with its
successors and assigns, “WCM”), as the administrative agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), and as the
Purchaser Agent with respect to Variable Funding Capital Company LLC as Conduit
Purchaser (together with its successors and assigns in such capacity, the “VFCC
Agent”), U.S. BANK NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “US Bank”), not in its individual
capacity but as the trustee (together with its successors and assigns in such
capacity, the “Trustee”), and LYON FINANCIAL SERVICES, INC., a Minnesota
corporation, doing business as U.S. Bank Portfolio Services, not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”). Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement.

R E C I T A L S

WHEREAS, the parties hereto previously entered into the Agreement;

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Amendments.

(a) The definition “Advance Rate” in Section 1.1 of the Agreement is hereby
amended by inserting the following after the word “Other” in the “Real Estate
Loans” chart:

“, including Healthcare & Hospitality”



--------------------------------------------------------------------------------

(b) The definition “Concentration Limits” in Section 1.1 of the Agreement is
hereby amended by amending and restating clause (d) thereof in its entirety as
follows:

“(d) the sum of the Principal Balances of Eligible Assets that are Real Estate
Loans:

(i) to Obligors the primary Related Property with respect to which the Loans
were underwritten is located in any state shall not exceed the greater of
$37,500,000 or 25% of the aggregate Principal Balance of all Eligible Assets
that are Real Estate Loans; provided that, the two states having the highest
concentrations shall each not exceed the greater of $52,500,000 or 35% of the
aggregate Principal Balance of all Eligible Assets that are Real Estate Loans;

(ii) secured by Office Property shall not exceed the greater of $102,000,000 or
75% of the aggregate Principal Balance of all Eligible Assets that are Real
Estate Loans; provided that, after April 26, 2007 shall not exceed the greater
of $90,000,000 or 60% and after June 25, 2007 shall not exceed the greater of
$82,500,000 or 55%;

(iii) secured by Multifamily Property shall not exceed the greater of
$60,000,000 or 40% of the aggregate Principal Balance of all Eligible Assets
that are Real Estate Loans;

(iv) secured by Retail Property shall not exceed the greater of $45,000,000 or
30% of the aggregate Principal Balance of all Eligible Assets that are Real
Estate Loans;

(v) secured by Industrial Property shall not exceed the greater of $45,000,000
or 30% of the aggregate Principal Balance of all Eligible Assets that are Real
Estate Loans;

(vi) secured by Hospitality Property shall not exceed the greater of $37,500,000
or 25% of the aggregate Principal Balance of all Eligible Assets that are Real
Estate Loans;

(vii) secured by Healthcare Property shall not exceed the greater of $15,000,000
or 10% of the aggregate Principal Balance of all Eligible Assets that are Real
Estate Loans provided that, such Loan is not a Mezzanine Loan;

(viii) secured by properties other than those described in subsections (ii) to
(vii) above, shall not exceed the greater of $30,000,000 or 20% of the aggregate
Principal Balance of all Eligible Assets that are Real Estate Loans; provided
that, Real Estate Loans secured by condominium conversions shall not exceed the
greater of $15,000,000 or 10% of the aggregate Principal Balance of all Eligible
Assets that are Real Estate Loans;

 

- 2 -



--------------------------------------------------------------------------------

(ix) that are B-Notes or Mezzanine Loans shall not in the aggregate exceed the
greater of $30,000,000 or 20% of the aggregate Principal Balance of all Eligible
Assets that are Real Estate Loans;”

(c) The definition “Concentration Limits” in Section 1.1 of the Agreement is
hereby amended by amending and restating clause (r) thereof in its entirety as
follows:

“(r) the sum of the Principal Balances of Eligible Assets that are in the same
Moody’s Industry Classification Group other than the “Buildings and Real Estate”
classification shall not exceed 20% of the Facility Amount;”

(d) Section 1.1 is hereby amended by adding the following definition in proper
alphabetical order:

“Healthcare Property”: Means, hospitals, clinics, nursing homes, sport clubs,
spas and other healthcare facilities and other similar real property interests
used in one or more similar business (but excluding medical offices);

“Hospitality Property”: Means, hotels, motels, youth hostels, bed and breakfasts
and other similar real property interests used in one or more similar
businesses;

“Industrial Property”: Means, factories, refinery plants, breweries, and other
similar real property interests in one or more similar businesses;

“Multifamily Property”: Means, multifamily dwellings such as apartment blocks,
condominiums and cooperative owned buildings;

“Office Property”: Means, office buildings (including medical offices),
conference facilities and other similar real property interests used in the
commercial real estate business;

“Retail Property”: Means, retail stores, restaurants, bookstores, clothing
stores and other similar real property interests used in one or more similar
businesses;

SECTION 2. Agreement in Full Force and Effect as Amended.

Except as specifically amended hereby, the Agreement shall remain in full force
and effect. All references to the Agreement shall be deemed to mean the
Agreement as modified hereby. This Amendment shall not constitute a novation of
the Agreement, but shall constitute an amendment thereof. The parties hereto
agree to be bound by the terms and conditions of the Agreement, as amended by
this Amendment, as though such terms and conditions were set forth herein.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties.

Each of the Originator, the Seller and the Servicer represents and warrants with
respect to itself as of the date of this Amendment and as of the Facility
Increase Effective Date as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly executed and delivered by it;

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(f) it is not in default under the Agreement; and

(g) there is no Termination Event, Unmatured Termination Event, or Servicer
Default.

SECTION 4. Conditions Precedent.

The effectiveness of this Amendment is subject to the due execution of this
Amendment by each of the parties hereto.

SECTION 5. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS.

[Remainder of Page Intentionally Left Blank]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE SELLER:     NEWSTAR CP FUNDING LLC     By: NewStar Financial, Inc., its
Designated Manager       By:   /s/ John J. Frishkopf       Name:   John J.
Frishkopf       Title:   Managing Director

 

THE ORIGINATOR AND SERVICER:     NEWSTAR FINANCIAL, INC.       By:   /s/ John J.
Frishkopf       Name:   John J. Frishkopf       Title:   Managing Director

 

THE ADMINISTRATIVE AGENT AND
THE VFCC AGENT:     WACHOVIA CAPITAL MARKETS, LLC       By:   /s/ Raj Shah      
Name:   Raj Shah       Title:   Managing Director

 

THE PURCHASER:     VARIABLE FUNDING CAPITAL COMPANY LLC     By: Wachovia Capital
Markets, LLC, as attorney-in-fact       By:   /s/ Douglas R. Wilson, SR.      
Name:   Douglas R. Wilson, SR.       Title:   Vice President

[Signatures Continued on the Following Page]

Amendment No. 5 to Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THE SWINGLINE PURCHASER:     WACHOVIA BANK, NATIONAL ASSOCIATION       By:   /s/
Michael Romanzo, CFA       Name:   Michael Romanzo, CFA       Title:   Vice
President

Amendment No. 5 to Amended and Restated

Sale and Servicing Agreement